835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James & Rosa COSSETT, Debtors-Appellants,v.MERCHANTS AND MECHANICS FEDERAL SAVINGS & LOAN ASSOCIATION,Creditor-Appellee.
No. 87-3509.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

ORDER
Before LIVELY, Chief Judge, NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges.


1
The debtors have filed three motions on appeal from the district court's order in this bankruptcy case.  The debtors move for permission to petition the Supreme Court, move for the recovery of certain monies, and move for a stay of bankruptcy court proceedings.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The creditor filed a motion requesting the bankruptcy court to abstain from taking jurisdiction over the proceeds of an appeal bond in the state courts.  The bankruptcy court submitted proposed findings of fact and conclusions of law recommending that the motion to abstain be denied.  The debtors filed objections to the recommendation.  The district court overruled the objections and adopted the bankruptcy court's recommendation that the motion to abstain be denied.


3
On appeal, the creditor argues that the debtors lack standing to prosecute this appeal, that the debtors have appealed from a nonappealable order, and that the debtors have failed to raise any valid issue concerning the motion to abstain.  We agree with the creditor that the debtors have appealed from a nonappealable order.


4
Under 28 U.S.C. Sec. 1291, this court possesses jurisdiction over final orders of the district court.  A final order generally is one which ends the litigation on the merits and leaves nothing for the court to do but to execute judgment.    Catlin v. United States, 324 U.S. 229, 233 (1945).  A decision not to abstain is not a final decision under 28 U.S.C. Sec. 1291.    RRI Realty Corp. v. Incorporated Village of Southhampton, 766 F.2d 63, 65 (2d Cir.1985).  The decision not to abstain is merely a step toward final judgment.  766 F.2d at 65.  Therefore, this court lacks jurisdiction over the appeal.


5
The three motions of the debtors are denied.  The appeal is dismissed for lack of jurisdiction under Rule 9(b)(1), Rules of the Sixth Circuit.